Citation Nr: 1610849	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  13-05 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable rating for bilateral recurrent ingrown toenails.

2.  Entitlement to a compensable rating for a left ear hearing loss.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral shin stress fractures.

4.  Entitlement to service connection for bilateral shin stress fractures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1984 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The issues of entitlement to a compensable rating for a left ear hearing loss and to service connection for bilateral shin stress fractures are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the appellant's symptoms due to bilateral recurrent ingrown toenails have most closely approximated no more than two painful scars.  

2.  In the absence of a timely perfected appeal, the December 2004 rating decision, which denied entitlement to service connection for bilateral shin stress fractures, is final.

3.  The evidence submitted since the December 2004 rating decision, considered with the previous evidence of record, raises a substantial possibility of substantiating the claims of entitlement to service connection for bilateral shin stress fractures.  

CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a 10 percent rating, but no higher, for bilateral recurrent ingrown toenails for the entire period on appeal have been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.71a, Diagnostic Code 5299, 4.118, Diagnostic Codes 7804, 7819, and 7820 (2015).  

2.  The December 2004 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral shin stress fractures has been submitted.  38 U.S.C.A. §§  5108, 7105 (West 2014); 38 C.F.R. §§  3.104, 3.156, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and as warranted by law, affording a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations for the issues addressed are in order.  
 
The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records, Madigan Army Medical Center treatment records, and VA examination reports.  
 
Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Relevant Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. §  1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. §  4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. §  4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. §  4.7.  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened.  38 C.F.R. §  3.156(a) .

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. §  5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. §  3.102.  

Bilateral Recurrent Ingrown Toenails

In a December 2004 rating decision VA granted entitlement to service connection for bilateral recurrent ingrown toenails and assigned noncompensable ratings.  The Veteran timely filed a notice of disagreement but did not timely perfect an appeal, hence, the December 2004 rating decision is final.  38 U.S.C.A. § 7105.  

There is no diagnostic code specifically applicable to recurrent ingrown toenails, so this disability is rated by analogy under 38 C.F.R. §4.71a, Diagnostic Code 5299 and 38 C.F.R. § 4.118, Diagnostic Codes 7819 and 7820 in the right and left great toes, respectively.  The use of the "99" diagnostic code reflects the disability is unlisted.  38 C.F.R. § 4.27.  Under Diagnostic Code 7819, benign skin neoplasms may be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, scars under Diagnostic Codes 7801-7805, or impairment of function.  Under Diagnostic Code 7820, infections of the skin not listed elsewhere may be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, scars under Diagnostic Codes 7801, 7802, 7804 or 7805, or dermatitis under Diagnostic Code 7806, depending upon the predominant disability.  

Diagnostic Code 7800 applies to scars or disfigurement of the head, face, or neck and is thus inapplicable to the Veteran's case.

Deep and nonlinear scars that are not of the head, face, or neck are evaluated as follows: area of 144 square inches or greater (40 percent); area of 72-144 square inches (30 percent); area of 12-72 square inches (20 percent); and area of 6-12 square inches (10 percent).  38 C.F.R. §  4.118, Diagnostic Code 7801 (2015).  Diagnostic Code 7801, Note (1) defines a deep scar as "one associated with underlying soft tissue damage."

Superficial and nonlinear scars that are not of the head, face, or neck are evaluated as follows: area of 144 square inches or greater (10 percent).  38 C.F.R. §  4.118, Diagnostic Code 7802 (2015).  Diagnostic Code 7802, Note (1) defines a superficial scar as "one not associated with underlying soft tissue damage."

Unstable or painful scars are evaluated as follows: five or more scars that are unstable or painful (30 percent); three or four scars that are unstable or painful (20 percent); and one or two scars that are unstable or painful (10 percent).  38 C.F.R. §  4.118, Diagnostic Code 7804.  Diagnostic Code 7804, Note (2) allows for an extra 10 percent rating for a single scar that is both unstable and painful.  Diagnostic Code 7804, Note (1) defines an unstable scar as "one where, for any reason, there is frequent loss of covering of skin over the scar."  

Diagnostic Code 7805 merely redirects consideration of disabling effects not considered in a rating provided under Diagnostic Codes 7800-04 to any other appropriate diagnostic code and thus provides no specific guidance for the Veteran's case.  

Under Diagnostic Code 7806, dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas, and requiring no more than topical therapy during the past 12-month period warrants a noncompensable rating.  Dermatitis or eczema covering at least 5 percent (but less than 20 percent) of the entire body, affecting at least 5 percent (but less than 20 percent) of exposed areas, or requiring intermittent systemic therapy such as corticosteroids  or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).  

In April 2005, both of the Veteran's great toenails were removed.  In September 2005, the left great toenail was removed again.  In January 2007, the right great toenail underwent a "complete permanent excision."  Treatment records at the time noted that the nail was "abnormal and showed deformity causing pain."

The Veteran filed the instant claim for an increased rating on November 21, 2008.  In a statement at the time of the claim, the Veteran reported chronic pain limiting his ability to ambulate on the balls of his feet.  

The Veteran was afforded a VA examination in April 2011.  The Veteran reported pain in both great toes and numbness in their tips but said that he had sought no treatment in the past year.  The examiner noted onychomycosis, exudation and shedding on the Veteran's left great toe but no ulcers, itching, or crusting.  The examiner characterized the Veteran's bilateral recurrent ingrown toenails as an active condition but reported no specific findings regarding the appellant's right great toenail.

In a June 2011 treatment record, the Veteran reported that his left great toenail had grown back and had been painful since 2009.  The appellant received a procedure request slip for another nail removal with matrixotomy but there is no record of the procedure having taken place.  

VA has denied entitlement to a compensable rating under Diagnostic Code 7806, for dermatitis.  As stated above, Diagnostic Code 7820 allows for the use of Diagnostic Code 7806 but Diagnostic Code 7819 does not.  This is, therefore, a possible diagnostic code for the Veteran's left great toenail but not the right.  In addition, the nature of the Veteran's condition is such that it could never cover more than 5 percent of the exposed areas of his body, rendering a compensable rating under that diagnostic code impossible.  

The Board finds that, of the available options through Diagnostic Codes 7819 and 7820, the most appropriate diagnostic code for the Veteran's bilateral recurrent ingrown toenails is Diagnostic Code 7804, for unstable, painful scars.  It is not clear from the record whether the Veteran has continued to experience symptoms in his right great toenail after its "complete permanent excision" in 2007 but, because Diagnostic Code 7804 provides for a 10 percent rating for either one or two scars that are unstable or painful, a determination on this issue is unnecessary.   

Based on this evidence, the record preponderates in favor of a rating of 10 percent, but no higher, for the Veteran's bilateral recurrent ingrown toenails.  At no time has the Veteran demonstrated more than two recurrent ingrown toenails, analogous to two painful scars.  As stated above, Diagnostic Code 7804 requires at least three unstable or painful scars, or one scar that is both unstable and painful, for a 20 percent rating.  The Board acknowledges that the Veteran's ingrown toenails have required removal, which could be analogous to an unstable scar but, as there is no record of a removal during the period on appeal, much less frequent removals, there is no basis to conclude that the Veteran's bilateral recurrent ingrown toenails are analogous to unstable and painful scars for VA rating purposes.  

The Veteran is competent to report his own observations with regard to the severity of his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The primary symptom the Veteran has reported is pain, which a 10 percent rating under Diagnostic Code 7804 will address.  

The Board has considered whether the bilateral recurrent ingrown toenails represent an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards such that referral to the appropriate officials for consideration of extra-scheduler ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-scheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology by analogy.  38 C.F.R. § 4.85 (2015).  Thus, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-scheduler consideration is not warranted.
 
Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-scheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-scheduler consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

In reaching this conclusion the Board considered the applicability of the benefit of the doubt doctrine, however, to the extent that the benefit sought on appeal is denied the preponderance of the evidence is against the claim, and as such the doctrine is not applicable to that extent. 

Bilateral Shin Stress Fractures

In a December 2004 rating decision, VA denied entitlement to service connection for bilateral shin stress fractures.  The evidence considered at that time included the appellant's service treatment records and a June 2004 VA pre-discharge examination.  VA denied the claim because it found no evidence of a current disability.  The Veteran timely filed a notice of disagreement but did not timely perfect an appeal, hence, the December 2004 rating decision is final.  38 U.S.C.A. § 7105.  Accordingly, the Board must first ascertain whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether VA granted or denied an application to reopen.).  

In this regard, the Veteran submitted October 2008 Madigan Army Medical Center treatment records noting probable stress related changes in both of the appellant's tibias.  Although this is insufficient to constitute a diagnosis, the Board finds that these treatment records relate to at least one of the unestablished facts necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim, thus satisfying the criteria of 38 C.F.R. §  3.156(a) for new and material evidence.  Hence, the claim is reopened.


ORDER

Entitlement to a 10 percent evaluation, but no higher, for bilateral recurrent ingrown toenails is granted from November 21, 2008, subject to the laws and regulations governing the award of monetary benefits.

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral shin stress fractures is reopened.


REMAND

The Veteran's Madigan Army Medical Center treatment records note hearing examinations in April 2010 and July 2013, but those records are illegible.  It appears from the records that images of the original examination records were compressed and pasted into the Veteran's overall treatment records, which rendered them illegible.  A remand is necessary to obtain more direct, legible copies of those examination records.  

In addition, the Veteran was last afforded a VA hearing examination in April 2011 and his representative indicated in a July 2014 statement that his condition may have worsened.  On remand, the AOJ should also afford the Veteran a new examination so that the Board can gain a better understanding of the current nature of his left ear hearing loss.  

VA last afforded the Veteran an examination of his shins in June 2004 and the examiner provided no opinion on the issue of nexus to service.  Although the October 2008 Madigan Army Medical Center treatment records are sufficient to warrant reopening the claim, they are insufficient to establish a current disability or, if there is a current disability, a nexus to active duty service.  On remand, the AOJ should also afford the Veteran an orthopedic examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of treatment of the Veteran from the Madigan Army Medical Center and its affiliated clinics, specifically including clear, legible copies of the April 2010 and July 2013 hearing examination records, copied directly from the original records if possible.  All records received should be associated with the claims file by placement in VBMS, not Virtual VA.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2.  The AOJ should then schedule the Veteran for a VA audiological examination by an audiologist to determine the current severity of his service-connected left ear hearing loss.  The entire claims file must be provided to the examiner, including any records contained in Virtual VA or VBMS, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  
 
All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The findings of puretone decibel loss at 1000, 2000, 3000, and 4000 Hertz must be numerically reported, and speech recognition percentage results derived using the Maryland CNC word list.  The examiner must specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities.  

3.  Thereafter, the Veteran must be scheduled for a VA orthopedic examination to assess the nature and etiology of any diagnosed bilateral shin disorder.  The entire claims file must be provided to the examiner, including any records contained in Virtual VA or VBMS, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished (to include X-rays if necessary), and all clinical findings reported in detail.  

The examiner must identify any current shin disorder.  For any diagnosed shin disorder the examiner must state whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that the disorder is a result of any incident in service, to include whether the disorder began to manifest during service.  

The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by his bilateral shin disorder. 

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§  3.158, 3.655 (2015).  
 
5.  Ensure that the examination reports fully comply with these remand directives.  The AOJ must ensure that the examiners document their consideration of the Veteran's paperless claims file.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  
 
6.  After undertaking any other development deemed appropriate, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


